Citation Nr: 1111400	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Puget Sound Health Care System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Harrison Medical Center from November 8 to November 11, 2008.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, and from October 1994 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued by the Department of Veterans Affairs (VA) Puget Sound Health Care System (HCS).  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Seattle VA Regional Office in March 2010, and a transcript from that hearing has been associated with the medical appeals file.


FINDINGS OF FACT

1.  While the treatment at issue was for a medical emergency, no VA facility was feasibly available, and the Veteran is personally liable for the expenses incurred, he was not enrolled in the VA health care system at the time the emergency treatment was provided, and he had not received VA care within the preceding 24 months.

2.  The Veteran has no adjudicated service-connected disabilities, and there is no indication or allegation of any total disability, or that the treatment at issue was to ensure entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.

 
CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Harrison Medical Center from November 8 to November 11, 2008, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Harrison Medical Center from November 8 to November 11, 2008.  Claims were submitted for charges incurred from Harrison Medical Center, West Sound Emergency Physicians PLLC, and Doctors Clinic.  The Puget Sound HCS denied these claims because the Veteran had not received VA health care within 24 months prior to the private treatment at issue.  

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the claims in this case are governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

To the extent that any VCAA provisions apply, the Veteran was advised of the evidence and information necessary to substantiate his claim in November 2009.  Further, he and his wife expressed their knowledge of the applicable laws and regulations, and the undersigned Veterans Law Judge summarized the requirements, at the Travel Board hearing in March 2010.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication of any pertinent outstanding evidence, and the Veteran has had a fair opportunity to present arguments and evidence.  As such, no further action in necessary to ensure a fair adjudication of the Veteran's claim.

The Veteran sought payment for the treatment at issue under the Veterans Millennium Health Care and Benefits Act and implementing regulations.  See 38 U.S.C.A. § 1725, 38 C.F.R. §§ 17.1000-17.1008.  These provisions establish general authority for the payment or reimbursement of non-VA emergency treatment for nonservice-connected disabilities.  Specifically, the reasonable value of emergency treatment furnished in a non-VA facility will be reimbursed where the veteran is an active VA health-care participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As pertinent to this case, a claim must be filed within 90 days after the date the veteran was discharged from the non-VA facility.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, based on the undisputed facts, the Veteran is not entitled to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Harrison Medical Center from November 8 to November 11, 2008.  The Board acknowledges that the majority of the criteria for payment or reimbursement have been met.  Specifically, the Veteran was transported by ambulance to the Harrison Medical Center on November 8, 2008, for a massive heart attack, which was clearly a medical emergency.  Further, the nearest VA facility was approximately 60 miles away, versus 5 miles to the private facility, and it would not have been feasible to seek VA treatment under these circumstances.  The Veteran underwent cardiac surgery, and it is unclear whether he could have been safely transferred to a VA facility prior to November 11, 2008, when he was discharged.  Additionally, the Veteran had no insurance coverage at the time of this treatment, and he was personally liable for the expenses incurred.  In this regard, the Board notes that there is no indication that the Veteran is eligible for payment under 38 U.S.C.A. § 1728 and implementing regulations, as the evidence of record reflects that he has not been adjudicated service-connected for any disabilities.  Further, there is no indication or allegation of any total disability, or that the treatment at issue was to ensure entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.120.  Finally, the claims for payment or reimbursement of expenses were received within 90 days after the Veteran's discharge from Harrison Medical Center.

However, the Veteran fails to meet the first requirement for payment or reimbursement of expenses under 38 U.S.C.A. § 1725, as he was not an active VA health-care participant at the time of the non-VA treatment at issue.  Specifically, the Veteran was not enrolled in the annual patient enrollment system, and he had not received and VA care within the preceding 24 months.  

Neither the Veteran nor his wife disputes these facts.  Rather, they state that the Veteran was unaware of the availability of VA health care until a social worker from Harrison Medical Center mentioned it to them because they had no health insurance.  They report that the Veteran first applied for and was enrolled in the VA health care system less than a week after he was discharged from Harrison Medical Center.  They further report that the Veteran was in good health prior to the heart attack, and he has received regular follow-up care from VA since that time.  The Veteran and his wife argue that VA should pay or reimburse the expenses incurred at the Harrison Medical Center because he was entitled to VA care at the time of treatment due to his military service.  They further argue that other government services, such as Medicare, allow retroactive payment if an individual was unaware of the availability of benefits.  See, e.g., hearing transcript. 

Entitlement to payment or reimbursement of non-VA emergency treatment is prefaced on specific and unambiguous threshold requirements, which have not been met.  Neither 38 U.S.C.A. § 1725 nor the implementing regulations, 38 C.F.R. §§ 17.1000-17.1008, provides for any exception to the requirement of enrollment in the VA health care system, and receipt of VA medical services within the 24-month period preceding the emergency treatment for which payment or reimbursement is sought.  As noted above, the Veteran does not meet the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 and implementing regulations.

With respect to the Veteran's assertion that he was never advised of the availability of VA health care, the Board notes that VA is required to advise each Veteran at the time of discharge or release from active service (or as soon as possible after such discharge or release) of all VA benefits and services for which the veteran may be eligible.  See 38 U.S.C.A. § 6303.  Under the presumption of regularity, public officers (including VA employees) are presumed to have properly discharged their official duties, in the absence of clear evidence to the contrary.  See Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In this case, there is no clear evidence that the Veteran was not advised of all available benefits, including VA health care, upon his discharge from active service, most recently in October 1997.  

In denying the Veteran's claim, the Board does not wish to diminish his honorable military service in any way.  While the Board is sympathetic to the Veteran's claim, there is no authority to grant claims on an equitable basis.  Rather, the Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  Based on the undisputed facts, the statutory and regulatory criteria have not been met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Harrison Medical Center from November 8 to November 11, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


